EXHIBIT 10.27



PURCHASE AGREEMENT NUMBER 2484



between



THE BOEING COMPANY



and



ContinenTal airlines, inc.



 

Relating to Boeing Model 7E7 Aircraft



 

TABLE OF CONTENTS

 

SA

ARTICLES

NUMBER



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Additional Terms

 

TABLE

1. Aircraft Information Table

 

EXHIBIT

A. Aircraft Configuration

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

AE1. Escalation Adjustment/Airframe and Optional Features

CS1. Customer Support Document

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

SLP1. Service Life Policy Components

 

TABLE OF CONTENTS

 

SA

LETTER AGREEMENTS

NUMBER



6-1162-MSA-546 Open Configuration Matters

6-1162-MSA-549 Spares Initial Provisioning

 

 

TABLE OF CONTENTS

SA

CONFIDENTIAL LETTER AGREEMENTS

NUMBER



6-1162-MSA-551 7E7-8 Aircraft Performance Guarantees

6-1162-MSA-552 Special Matters

6-1162-MSA-553 Open Matters

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-MSA-555 Promotion Support

 

Purchase Agreement No. 2484



between



The Boeing Company



and



Continental Airlines, Inc.

______________________________

This Purchase Agreement No. 2484 dated as of December 29, 2004 between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
the purchase and sale of Model 7E7 aircraft together with all tables, exhibits,
supplemental exhibits, letter agreements and other attachments thereto, if any,
(Purchase Agreement) incorporates and amends the terms and conditions of the
Aircraft General Terms Agreement dated as of October 10, 1997 between the
parties, identified as AGTA-CAL (AGTA).

Article 1. Quantity, Model, Description and Inspection.

The aircraft to be delivered to Customer will be designated as Model 7E7-8
aircraft (the Aircraft). Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A in the quantities listed
in Table 1 to this Purchase Agreement. Twelve (12) months prior to delivery of
Customer's first Aircraft, Boeing will provide Customer a Boeing document
defining a customer inspection process appropriate to the 7E7 manufacturing
process (7E7 Inspection Process) which will apply in lieu of inspection
processes traditionally applicable to other models of aircraft and will
supersede the provisions of Article 5.2 of the AGTA.

Article 2. Delivery Schedule.

The scheduled months of delivery of the Aircraft are listed in the attached
Table 1. Exhibit B describes certain responsibilities for both Customer and
Boeing in order to accomplish the delivery of the Aircraft.

Article 3. Price.



3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 in
subject to escalation dollars. [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]



3.2 Advance Payment Base Prices. The Advance Payment Base Prices listed in Table
1 were calculated utilizing the latest escalation factors available to Boeing on
the date of this Purchase Agreement projected to the month of scheduled
delivery.



Article 4. Payment.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4.2 The standard advance payment schedule for the Model 7E7 Aircraft requires
Customer to make certain advance payments, expressed as a percentage of the
Advance Payment Base Price of each Aircraft beginning with a payment of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%, less the
Deposit, on the effective date of the Purchase Agreement for the Aircraft.
Additional advance payments for each Aircraft are due as specified in and on the
first business day of the months listed in the attached Table 1.



4.3 For any Aircraft whose scheduled month of delivery is less than 24 months
from the date of this Purchase Agreement, the total amount of advance payments
due for payment upon signing of this Purchase Agreement will include all advance
payments which are past due in accordance with the standard advance payment
schedule set forth in paragraph 4.2 above.

4.4 Customer will pay the balance of the Aircraft Price of each Aircraft at
delivery.

Article 5. Additional Terms.



5.1 Excusable Delay. Article 7.1 of the basic articles of the AGTA in so far as
it applies to the Aircraft only is revised to read as follows:

7.1 General. Boeing will not be liable for any delay in the scheduled delivery
month of an aircraft or other performance under a purchase agreement caused by
(i) acts of God; (ii) war or armed hostilities; (iii) government acts or
priorities; (iv) fires, floods, or earthquakes; (v) strikes or labor troubles
causing cessation, slowdown, or interruption of work; (vi) inability, after due
and timely diligence, to procure materials, systems, accessories, equipment or
parts; (vii) inability, after due and timely diligence, to obtain type
certification; or (viii) any other cause to the extent such cause is beyond
Boeing's control and not occasioned by Boeing's fault or negligence. A delay
resulting from any such cause is defined as an Excusable Delay.



5.2 Aircraft Information Table. Table 1 consolidates information contained in
Articles 1, 2, 3 and 4 with respect to (i) quantity of Aircraft, (ii) applicable
Detail Specification for the Aircraft, (iii) month and year of scheduled
deliveries of the Aircraft, (iv) Aircraft Basic Price, (v) escalation factors
applicable to the Aircraft and (vi) Advance Payment Base Prices and advance
payments applicable to the Aircraft and their schedules.



5.3 Escalation Adjustment/Airframe and Optional Features. Supplemental Exhibit
AE1 contains the applicable airframe and optional features escalation formula
for the Aircraft.





5.4 Customer Support Variables. Information, training, services and other things
furnished by Boeing in support of introduction of the Aircraft into Customer's
fleet are described in Supplemental Exhibit CS1. Supplemental Exhibit CS1
supersedes in its entirety Exhibit B to the AGTA with respect to the Aircraft
but not with respect to any other aircraft.



5.5 Engine Escalation Variables. Supplemental Exhibit EE1 contains the
applicable engine escalation formula, the engine warranty and the engine patent
indemnity for the Aircraft.



5.6 Service Life Policy Component Variables. Supplemental Exhibit SLP1 lists the
airframe and landing gear components covered by the Service Life Policy for the
Aircraft (Covered Components).



5.7 Public Announcement. Boeing reserves the right to make a public announcement
regarding Customer's purchase of the Aircraft upon approval of Boeing's press
release by Customer's public relations department or other authorized
representative.



5.8 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 12
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, and may be changed only in writing signed by authorized representatives
of the parties.

 

DATED AS OF December 29, 2004

CONTINENTAL airlines, inc.


 

 

By: /s/ Jeffrey J. Misner

Its: Executive Vice President and Chief Financial Officer

THE BOEING COMPANY

 

 

 

By: /s/ Michael S. Anderson

ITS: Attorney-In-Fact

 

Table 1

Purchase Agreement 2484

Aircraft Delivery, Description, Price and Advance Payments

(7E7-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] / 2004
$s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

Table 1

Purchase Agreement 2484

Aircraft Delivery, Description, Price and Advance Payments

(7E7-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] / 2004
$s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



@PA/EXA#



 

 

 

 

 

 

AIRCRAFT CONFIGURATION



 

between



 

THE BOEING COMPANY



 

and



 

CONTINENTAL AIRLINES, INC.



 

 

 

 

 

Exhibit A to Purchase Agreement Number 2484



 

 

 

 

 

 

 

AIRCRAFT CONFIGURATION



 

Dated                 



 

relating to



 

BOEING MODEL 7E7-8 AIRCRAFT

 

 

 

The Airframe Price in Table 1 was established utilizing the 7E7 Airplane
Description and Selections 7E7B1-0227 Revision D dated November 2004 and
YS4382-d dated November 2004 for 270 passenger interior. The content of this
Exhibit A will be defined pursuant to the provisions of Letter Agreement
6-1162-MSA-546, Open Configuration Matters, to the Purchase Agreement.

 

 

 

 

 

 

December 29, 2004

6-1162-MSA-546

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Open Configuration Matters

Reference: Purchase Agreement No. 2484 (the Purchase
Agreement)between The Boeing Company (Boeing)
and Continental Airlines, Inc. (Customer)
relating to Model 7E7-8 aircraft (the

Aircraft)

Ladies and Gentlemen:

 

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

1. Aircraft Configuration.

Due to the developing design of the 7E7 Aircraft and the long period of time
between the Purchase Agreement signing and delivery of Customer's first
Aircraft, the configuration of Customer's Aircraft has not yet been defined. The
parties agree to complete defining the configuration of the Aircraft no later
than

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to delivery of the first Aircraft, using the configuration elements
defined in 7E7 Airplane Description and Selections 7E7B1-0227, which includes
available Optional Features for selection (Configuration).



2. Effect on Purchase Agreement.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



months prior to delivery of first Aircraft, Boeing will provide Customer a
written amendment to the Purchase Agreement reflecting the Configuration,
including, without limitation, the effects of the Configuration on those
portions of the Purchase Agreement described in Articles 2.1 through 2.4, below.

2.1 Exhibit A. The Configuration will be incorporated into Exhibit A of the
Purchase Agreement.

2.2 Basic Specification. Changes applicable to the basic Model 7E7 aircraft
which are developed by Boeing between the date of signing of the Purchase
Agreement and completion of the Configuration will be incorporated into Exhibit
A of the Purchase Agreement.

2.3 Performance Guarantees. Boeing will provide to Customer revisions to Letter
Agreement 6-1162-MSA-551, "Aircraft Performance Guarantees," dated (to be
released by

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]) between
Boeing and Customer to reflect the effects of the Configuration, if any, on
Aircraft performance.



2.4 Price Adjustments. The Aircraft Basic Price and Advance Payment Base Price
of each Aircraft set forth on Table 1 to the Purchase Agreement is based in part
on an estimate of the value of the Optional Features and any related Seller
Purchased Equipment. The Aircraft Basic Price and the Advance Payment Base Price
of each Aircraft will be adjusted as required and agreed by the parties in a
supplemental agreement to the Purchase Agreement to reflect the difference
between such estimate and the actual price of such elements of the
Configuration.

Other Letter Agreements
.

Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there will be a need to execute letter agreements addressing one or
more of the following subjects:

3.1 Customer Software. Additional provisions relating to the loading of software
owned by or licensed to Customer on the Aircraft at delivery.

3.2 Installation of Cabin Systems Equipment. Additional provisions relating to
the terms on which Boeing will offer and install in-flight entertainment systems
and cabin communications systems in the Aircraft.

3.3 Buyer Furnished Equipment (BFE) and Seller Purchased Equipment (SPE).
Provisions relating to the terms on which Boeing may offer or install BFE and
SPE in the Aircraft.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date:     December  29  , 2004

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Jeffrey J. Misner

Its__ Executive Vice President and Chief Financial Officer

December 29, 2004

6-1162-MSA-552

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Special Matters

Reference: Purchase Agreement No. 2484 (the Purchase

Agreement)between The Boeing Company (Boeing)

and Continental Airlines, Inc. (Customer)

relating to Model 7E7-8 aircraft (the

Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

1.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

5.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

6. Aircraft Invoices.

Upon Customer request, at time of Aircraft delivery Boeing agrees to provide a
separate invoice addressed to the owner/trustee of such Aircraft specifying the
dollar amount to be received at the time of delivery.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



7.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

8. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date:     December  29 , 2004

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Jeffrey J. Misner

Its__ Executive Vice President and Chief Financial Officer

December 29, 2004

6-1162-MSA-553

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Open Matters

Reference: Purchase Agreement No. 2484 (the Purchase

Agreement)between The Boeing Company (Boeing)

and Continental Airlines, Inc. (Customer)

relating to Model 7E7-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Boeing and Customer agree that at execution of the Purchase Agreement certain
terms remain open. This Letter Agreement defines the terms for closure of such
open terms.

1. Open Documents.

As of its date of execution, the Purchase Agreement contains certain Exhibits,
Supplemental Exhibits and Letter Agreements (collectively, the "Additional
Documents") that remain subject to negotiation, as described below. Consistent
with the parties' long history of course of business dealings, Boeing and
Customer agree to negotiate these documents in good faith with the target to
execute such documents by

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] unless
otherwise as noted below. To the extent the Additional Documents are not
executed or any of the conditions described below or other contracting
conditions that arise specific to the 7E7 Aircraft prior to [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] are not satisfied
by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT](or such
earlier date as may be specified below), unless otherwise as noted below,
Section 2 of this Letter Agreement shall apply. The Additional Documents include
the following:



 

1.1 Exhibit A - Aircraft Configuration

As defined in Exhibit A, at execution of the Purchase Agreement, Customer's
Aircraft configuration has not been fully defined. Per Open Configuration
Matters Letter Agreement 6-1162-MSA-546 paragraph 1, Aircraft configuration is
to be completed no later than

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to delivery of first Aircraft.



1.2 Exhibit B - Aircraft Delivery Requirements and Responsibilities



Exhibit B - Aircraft Delivery Requirements and Responsibilities shall be defined
as the parties mutually agree to.

1.3 Supplemental Exhibit AE1 - Escalation Adjustment/Airframe and Optional
Features

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.4 Supplemental Exhibit CS1 - Customer Support Document

Among other things, this Supplemental Exhibit shall contain such provisions
relating to technical, training, maintenance and operational support as the
parties shall agree to.

1.5 Supplemental Exhibit EE1 - Engine Escalation/Engine Warranty and Patent
Indemnity

The Aircraft is offered to Customer powered by

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Customer
shall notify Boeing by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of its engine selection. Supplemental Exhibit EE1 will be finalized
by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] based on
such engine selection. If no engine selection is made by Customer, Section 2
below shall apply. The engine price will be subject to escalation on the same
terms and conditions as are applicable to the airframe; provided that nothing
herein shall limit any separate agreement Customer may enter into with the
engine manufacturer.



1.6 Supplemental Exhibit SLP1 - Service Life Policy Components

Supplemental Exhibit SLP1 - Service Life Policy Components shall be defined as
the parties mutually agree to.

1.7 Letter Agreement 6-1162-MSA-549 - Spares Initial Provisioning

Letter Agreement 6-1162-MSA-549 - Spares Initial Provisioning shall be defined
as the parties mutually agree to.

1.8 Letter Agreement 6-1162-MSA-551 - Aircraft Performance Guarantees

At execution of the Purchase Agreement, Customer's Aircraft configuration has
not been fully defined.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Boeing
acknowledges that Customer has not accepted the substance of such
Boeing-provided performance guarantees.



1.9

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



1.10 Letter Agreement 6-1162-MSA-555 - Promotional Support

Letter Agreement 6-1162-MSA-555 - Promotional Support shall be defined as the
parties mutually agree to.

1.11 Product Assurance Document Differences

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2. Parties' Inability to Resolve Open Matters and Additional Conditions.

If (a) Boeing and Customer do not reach agreement on the provisions described in
section 1, above on or before

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], or (b)
Customer's Board of Directors does not approve the transaction contemplated by
this Purchase Agreement on or before [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], or (c) Customer has not made an engine selection on or
before [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] then,
unless otherwise mutually agreed, neither party will have any further
obligations under this Purchase Agreement 2484.



3. Parties' Ability to Resolve Open Matters and Additional Conditions.

3.1 If all of the conditions described in Section 2 are resolved on or prior to
the relevant dates set forth therein, Customer shall have the option (but not
the obligation) to

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. If
Customer exercises its option under the preceding sentence, Customer shall
provide written notice to Boeing prior to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] of Customer's election to do so, and Boeing
and Customer will mutually agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].



3.2

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.3

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date:     December  29  , 2004

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Jeffrey J. Misner

Its__ Executive Vice President and Chief Financial Officer

Attachments

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



 

 

 

 

 

 

1. Formula



Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:



Pa = (P) (L + M) - P



Where:



Pa = Airframe Price Adjustment.



L =

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



x ( ECI 

ECIb) where ECIb is the base year

Index (as set forth in Table 1

of this Purchase Agreement)


M =

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





x ( CPI 



CPIb ) where CPIb is the base year

index(as set forth in Table 1 of this

Purchase Agreement)

P = Airframe Price plus Optional Features

Price (as set forth in Table 1 of this

Purchase Agreement).



ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
calculated by establishing a [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] arithmetic average value (expressed as a decimal and
rounded to the nearest tenth) using the values for the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the month of
scheduled delivery of the applicable Aircraft. As the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] values are only released on a
quarterly basis, the value released for the month of March will be used for the
months of January and February; the value for June used for April and May; the
value for September used for July and August; and the value for December used
for October and November.





CPI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
calculated as a [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]-month arithmetic average of the released monthly values (expressed as
a decimal and rounded to the nearest tenth) using the values for the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft.





As an example, for an Aircraft scheduled to be delivered in the month

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
utilized in determining the value of ECI and CPI.





Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to labor in the Airframe Price Adjustment formula.





iii.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to materials in the Airframe Price Adjustment formula.





iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]-month
arithmetic average of the released monthly values (expressed as a decimal and
rounded to the nearest tenth) using the values for the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the airframe
base year. The applicable base year and corresponding denominator is provided by
Boeing in Table 1 of this Purchase Agreement.





v. The final value of Pa will be rounded to the nearest dollar.



vi. The Airframe Price Adjustment will not be made if it will result in a
decrease in the Aircraft Basic Price.



 

2. Values to be Utilized in the Event of Unavailability.



2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI and CPI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe Price Adjustment, the parties will, prior to the
delivery of any such Aircraft, select a substitute from other Bureau of Labor
Statistics data or similar data reported by non-governmental organizations. Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period. However, if within 24 months after delivery
of the Aircraft, the Bureau of Labor Statistics should resume releasing values
for the months needed to determine the Airframe Price Adjustment; such values
will be used to determine any increase or decrease in the Airframe Price
Adjustment for the Aircraft from that determined at the time of delivery of the
Aircraft.



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and CPI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.



2.3

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Airframe Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and CPI values for the applicable
months (including those noted as preliminary by the Bureau of Labor Statistics)
to calculate the Airframe Price Adjustment for the Aircraft invoice at the time
of delivery. The values will be considered final and no Airframe Price
Adjustments will be made after Aircraft delivery for any subsequent changes in
published Index values, subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.

Attachment B to

Open Matters Letter Agreement 6-1162-MSA-553

Price

(7E7-9,

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2004 $s)





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

For the avoidance of doubt the Attachment is subject to Confidential Treatment
of section 3 of this 6-1162-MSA-553 Open Matters Letter Agreement. Should this
Attachment become separated from the concerned Letter Agreement, Customer agrees
to treat this accordance with Confidential terms of section 4.

Attachment B to

Open Matters Letter Agreement 6-1162-MSA-553

Price

(7E7-9,

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2004 $s)





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

For the avoidance of doubt the Attachment is subject to Confidential Treatment
of section 3 of this 6-1162-MSA-553 Open Matters Letter Agreement. Should this
Attachment become separated from the concerned Letter Agreement, Customer agrees
to treat this accordance with Confidential terms of section 4.